Title: From Thomas Jefferson to James Currie, 27 September 1785
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Paris Sep. 27. 1785.

Your favor of Aug. 5. came to hand on the 18th. inst. and I mark well what you say, ‘that my letters shall be punctually answered.’ This is encouraging, and the more so, as it proves to you that in sending your letters in time to arrive at New York the middle of the month when the French packet sails they get to hand very speedily. The last was but six weeks from you to me. I thank you again and again for the details it contains, these being precisely of the nature I would wish. Of political correspondents I can find enough. But I can persuade nobody to beleive that the small facts which they see passing daily under their eyes are precious to me at this distance: much more interesting to the heart than events of higher rank. Fancy to yourself a being who is withdrawn from his connections of blood, of marriage, of friendship, of acquaintance in all their gradations, who for years should hear nothing of what has passed among them, who returns again to see them and finds the one half dead. This strikes him like a pestilence sweeping off the half of mankind. Events which had they come to him one by one and in detail he would have weathered as other people do, when presented to his mind all at once are overwhelming. Continue then to give me facts, little facts, such as you think every one imagines beneath notice, and your letters will be the most precious to me. They will place me in imagination in my own country, and they will place me where I am happiest: but what shall I give you in return? Political events are scarcely interesting to a man who looks on them from high ground. There is always war in one place, revolution in another, pestilence in a third interspersed with spots of quiet. These chequers shift places, but they do not vanish; so that to an eye which extends itself over the whole earth there is always an uniformity of prospect. For the moment, Europe is clear of war. The Emperor and Dutch have signed articles. These are not published: but it is beleived the Emperor gets 10. millions of florins, the navigation of the Scheld to Saptinghen, and two forts; so that your conjecture is verified and the Dutch actually pay the piper.  The league formed in the Germanic body by the K. of Prussia is likely to circumscribe the ambitious views of the Emperor on that side, and there seems to be no issue for them but on the side of the Turk. Their demarcation does not advance. It is a pity the emperor would not confine himself to internal regulation. In that way he has done much good. One would think it not so difficult to discover that the improvement of the country we possess is the surest means of increasing our wealth and power. This too promotes the happiness of mankind, while the others destroy it, and are always incertain of their object. England seems not to permit our friendship to enter into her political calculations as an article of any value. Her endeavor is not how to recover our affections or to bind us to her by alliance, but by what new experiments she may keep up an existence without us. Thus leaving us to carry our full weight, present and future, into the scale of her enemy, and seeming to prefer our enmity to our neutrality. The Barbary corsairs have committed depredations on us. The Emperor of Marocco took a vessel last winter, which he has since restored with the crew and cargo. The Algerines took two vessels in July. These are the only captures which were known of at Algiers on the 24th. of Aug. I mention this because the English papers would make the world beleive we have lost an infinite number. I hope soon to be able to inform our countrymen that these dangers are ceased. There is little new to communicate in the arts and sciences. The great desideratum which is to render the discovery of the baloon useful, is not absolutely desperate. There are two artists at Javel, about 4. miles from here, who are able to rise and fall at will without expending their gaz, and to deflect 45°. from the course of the wind. The investigations of air and fire which have latterly so much occupied the Chymists, have not presented any thing very interesting for some time past. I send you four books, Roland, Sigaud de la fond, Metherie, and Scheele, which will put you in possession of whatever has been discovered as yet on that subject. They are packed in a trunk directed to J. Madison of Orange which will be carried to Richmond. They are in French, which you say you do not understand well. You lose infinitely by this, as you may be assured that the publications in that language at present far exceed those of the English in science. With respect to the Encyclopedie, it is impossible for me to judge whether to send it to you or not, as I do not know your degree of knowledge in the language nor your intentions as to increasing it. Of this you must  decide for yourself and instruct me accordingly. I was unlucky as to the partridges, pheasants, hares and rabbits which I had ordered to Virginia. The vessel in which I came over was to have returned to Virginia, and to Warwick. I knew I could rely on the captain’s care. A fellow passenger undertook to provide them. He did so. But the destination of the vessel was changed, and the poor colonists all died while my friend was looking out for another conveyance. If I can be useful to your circulating library, the members may be assured of my zealous services. All books except English, Latin and Greek, are bought here for about two thirds of what they cost in England. They had better distribute their invoices accordingly. I must trouble you to present assurances of my friendship to Mr. and Mrs. Randolph of Tuckahoe, Mr. Cary, and their families. My attachments to them are sincere: I wish I could render them useful to them. Tell McLurg I shall enjoy a very real pleasure whenever he shall carry his intentions of writing to me into execution; and that there is no one who more fervently wishes him well. Accept yourself assurances of the esteem with which I am Dear Sir Your friend & servant,

Th: Jefferson

